Judgment of Special Term and judgment of City Court reversed on *731the law and facts and a new trial granted in the City Court, with costs in all courts to appellant to abide the event, upon the ground that there is no causal connection, under the facts of this case, between defendant Lombardo’s negligence, if we assume he was negligent, and the injury; and the further ground that the finding of negligence is against the weight of the evidence and contrary to the evidence. All concur. Present — Clark, Sears, Crouch, Sawyer and Edgcomb, JJ.